     Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ESTATE OF MATTHEW HOLMES, by and through                     )
administrator, WENDY COUSER, as administrator                )
and individually,                                            )
                                      Plaintiffs,            )
vs.                                                          )
                                                             )
CHRIS SOMERS; ANTHONY HAWPE; JASON                           )
ACHILLES; SKYLER HINTON; JERRY                               )
MONTAGNE, in his individual and official capacity            )
as Sheriff of McPherson County; McPHERSON                    )   Case No. 18-1221-JWB-GEB
COUNTY; CITY OF NEWTON; CHAD GAY, in                         )
his individual and official capacity as Sheriff of           )
Harvey County; HARVEY COUNTY; UNKNOWN                        )
OFFICERS FROM NEWTON POLICE                                  )
DEPARTMENT; UNKNOWN OFFICERS FROM                            )
McPHERSON COUNTY SHERIFF’S OFFICE;                           )
UNKNOWN OFFICERS FROM HARVEY COUNTY                          )
SHERIFF’S OFFICE; McPHERSON COUNTY                           )
SHERIFF’S OFFICE; and HARVEY COUNTY                          )
SHERIFF’S OFFICE,                                            )
                                               Defendants.   )
                                                             )

             NEWTON DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
               IMPROPER ATTACHMENT TO THEIR REPLY BRIEF

       Defendants Anthony Hawpe, Skyler Hinton, and the City of Newton (the Newton

Defendants) submit this motion, by and through their attorneys Edward L. Keeley and Corey M.

Adams, to strike the attachment to Plaintiffs’ Reply filed in support of their motion to amend

pleadings. (See Doc. 129, 129-1). Specifically, Plaintiffs’ Reply attaches a substantially different

proposed amended complaint than was attached to Plaintiffs’ motion to amend. (See Doc. 114,

114-1). Plaintiffs have not complied with the local federal rules by preparing a substantially new

proposed amended complaint and attaching it to their Reply brief.
      Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 2 of 6




                       BRIEF STATEMENT OF PERTINENT FACTS

       On or about August 9, 2018, Plaintiffs filed their original Complaint. (Doc. 1). Plaintiffs

seek monetary damages against Defendants for the death of Matthew Holmes allegedly resulting

from unconstitutional misconduct of the Defendants. (Doc. 1). Defendants deny the allegations.

       On June 3, 2020, Plaintiffs sought leave of the Court to file an amended complaint. (Doc.

114). As is proper, they attached a proposed amended complaint to their motion. (Doc. 114-1).

The Newton Defendants filed a Response opposing Plaintiffs’ motion to amend on June 17, 2020,

(Doc. 119). On July 8, 2020, Plaintiffs filed a Reply brief and attached a substantially different

proposed amended complaint. (Doc. 129, 129-1). The Newton Defendants’ counsel contacted

Plaintiffs’ counsel and objected to the Reply attachment, but Plaintiffs refused to withdraw it.


ARGUMENTS AND AUTHORITIES

I.     PLAINTIFFS’ PROPOSED SUBSTITUTE PLEADINGS ASSERT NEW
       ALLEGATIONS NOT RAISED IN THEIR ORIGINAL MOTION TO AMEND.

       Plaintiffs have attached a proposed amended complaint to their Reply brief which asserts

allegations that were not raised in Plaintiffs’ original motion to amend or in the original proposed

amended pleading. (See Docs. 129 and 129-1). Plaintiffs’ substitute of a new proposed amended

pleading is improper and should be stricken. This Court has the inherent power to strike exhibits

and arguments in reply briefs. See Sarl v. Sprint Nextel Corp., No. CIV.A. 09-2269-CM, 2011 WL

346083, at *3 (D. Kan. Feb. 2, 2011). Indeed, this Court has stricken exhibits and arguments from

a reply brief when the exhibits and discussion were raised for the first time in the reply. See Capital

Solutions, LLC v. Konica Minolta Bus. Solutions U .S.A., Inc., Nos. 08–2027–JWL, 08–2191–

JWL, 2010 WL 446936, at *7 n. 7 (D.Kan. Feb. 5, 2010) (granting in part motion to strike new

arguments from reply brief); Kansas Waste Water, Inc. v. Alliant Techsystems, Inc., No. 02–2605–



                                                  2
      Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 3 of 6




JWL–DJW, 2005 WL 327144, at *1 (D.Kan. Feb. 3, 2005) (striking exhibits and discussion of

new issues raised for first time in reply brief, but not striking the entire reply brief); S.E.C. v.

McNaul, No. 08-1159-JTM, 2010 WL 4553437, at *1 (D. Kan. Nov. 3, 2010) (“the Court agrees

that a party should not be entitled to ‘sandbag’ an opponent by raising new factual

or legal arguments for the first time in a reply brief.”).

        Plaintiffs’ new proposed amended complaint attached to their Reply brief contains new

allegations that were not previously made in their original proposed amended pleading. Plaintiffs

are blatantly and improperly trying to counter the Newton Defendants’ arguments in their response

brief that the original proposed amended complaint was futile. Defendants have no opportunity

now, as a matter of right, to respond to the new arguments made in Plaintiffs’ Reply or the

substitute proposed pleadings. See, e.g., King v. Knoll, 399 F.Supp.2d 1169, 1173–74

(D.Kan.2005). (surreplies only allowed in rare circumstances). Allowing Plaintiffs’ substitute

pleadings to be filed would allow Plaintiffs to “sandbag” Defendants by raising new factual

assertions in a proposed amended complaint without giving Defendants the opportunity to object.

See S.E.C., 2010 WL 4553437, at *1. Accordingly, Plaintiffs’ attachment to their Reply brief

should be stricken. Id.

II.     PLAINTIFFS’ HAVE NOT COMPLIED WITH FED. R. CIV. P. 15 AND LOCAL
        RULES 15.1 AND 7.1.

        Furthermore, this Court should strike the attachment to Plaintiffs’ Reply because Plaintiffs

have not followed the required federal procedure for amending pleadings. Fed. R. Civ. P. 15(a)(2)

states that a party may amend its pleading, when not allowed as a matter of course, “only with the

opposing party's written consent or the court's leave.” District of Kansas Local Rule 15.1 sets out

the required procedure for requesting leave, stating that a request for leave to amend a pleading

should be made by motion. In addition, Rule 15.1 requires the proposed amended pleading to be

                                                   3
       Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 4 of 6




attached to the motion to amend. Pursuant to District of Kansas Local Rule 7.1, a party opposing

the motion can respond and object to the motion to amend and proposed pleading. The local rules

do not provide for substituting a different proposed pleading when the movant files a reply brief.

        Here, Plaintiffs attached a proposed substitute amended pleading for the first time to their

Reply brief. Again, this does not give Defendants the opportunity to respond opposing the

proposed substitute pleading because surreplies are typically not permitted. King. New factual

allegations are contained in Plaintiffs’ proposed substitute pleading. Granting Plaintiffs’ motion to

amend without giving Defendants the opportunity to object to the substitute pleading would be

unfair and against local District Court rules. Accordingly, Plaintiffs’ attachment to their Reply

brief should be stricken. Rule 15.1.

III.    IN THE ALTERNATIVE, THE NEWTON DEFENDANTS REQUEST THE
        OPPORTUNITY TO FILE A SURREPLY.

        Although surreplies are typically not allowed, See, e.g., King v. Knoll, 399 F.Supp.2d

1169, 1173–74 (D.Kan.2005), such additional briefing is permitted in rare cases where a movant

improperly raises new arguments in a reply. Hensley v. Orscheln Farm & Home, LLC, No. 11-

4159-CM-GLR, 2012 WL 628201, at *1 (D. Kan. Feb. 27, 2012). In such a situation, leave of

court must be secured before filing a surreply. Id.

        Here, Plaintiffs have argued (for the first time in their Reply brief) for leave to file a

substitute pleading not attached to their original motion. This newly proposed pleading contains

additional allegations which attempt to counter Defendants’ arguments that the original proposed

amended pleading was futile. Thus, this is precisely the rare circumstance in which a movant has

improperly asserted new arguments in their Reply to which Defendants need to respond. Therefore,

in the alternative, these Defendants request the opportunity to file a surreply opposing Plaintiffs’

proposed substitute pleading.

                                                 4
      Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 5 of 6




IV.    CONCLUSION

       For all of the reasons discussed herein, the Court should strike Plaintiffs’ attachment to

their Reply brief. (See Doc. 129-1). In the alternative, the Court should permit the Newton

Defendants to file a surreply directed at Plaintiffs’ new proposed substitute pleadings.


                                                     Respectfully Submitted

                                                     McDonald Tinker PA

                                                     By: s/ Edward L. Keeley __________
                                                     Edward L. Keeley, #09771
                                                     Corey M. Adams, #27253
                                                     ekeeley@mcdonaldtinker.com
                                                     cadams@mcdonaldtinker.com
                                                     300 West Douglas, Suite 500
                                                     Wichita, KS 67202
                                                     Telephone:    (316) 263-5851
                                                     Facsimile:    (316) 263-4677
                                                     Attorneys for Defendants City of Newton,
                                                     Anthony Hawpe, and Skyler Hinton




                                                 5
      Case 6:18-cv-01221-JWB-GEB Document 130 Filed 07/20/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of July, 2020, I electronically filed the foregoing

Newton Defendants’ Motion to Strike Plaintiffs’ Improper Attachment to Their Reply Brief

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to the following:

       Arthur Loevy                                 J. Steven Pigg
       Jonathan Loevy                               FISHER, PATTERSON, SAYLER &
       Joshua L. Loevy                                SMITH, L.L.P.
       Mark Loevy-Reyes                             3550 SW 5th St.
       LOEVY & LOEVY                                Topeka, KS 66606
       311 N. Aberdeen, 3rd Floor                   Attorney for Defendant Somers
       Chicago, IL 60607
       Attorneys for Plaintiffs

       Nathaniel T. Martens                         Brian L. Bina
       FLEESON, GOOING, COULSON                     KARSTETTER & BINA, L.L.C.
         & KITCH, L.L.C.                            P.O. Box 1103
       1900 Epic Center, 301 N. Main                McPherson, KS 67460
       Wichita, KS 67202                            Attorney for McPherson Defendants
       Attorney for McPherson Defendants

       Toby Crouse                                  David E. Rogers
       CROUSE LLC                                   Kelsey Nicole Frobisher
       11184 Antioch, No. 253                       FOULSTON SIEFKIN LLP
       Overland Park, KS 66210                      1551 N. Waterfront Parkway, Suite 100
       Attorney for Defendant Gay                   Wichita, KS 67206
                                                    Attorneys for Harvey County Defendants


                                                   s/ Edward L. Keeley
                                                   Edward L. Keeley




                                               6
